Citation Nr: 0712343	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for impaired 
vision in the right eye, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002, which granted service connection for visual 
impairment ("loss of vision") in the right eye, secondary 
to service-connected diabetes mellitus.  He appealed the 10 
percent rating assigned to the disability.  In February 2007, 
the appellant appeared at a videoconference hearing at the 
St. Louis, Missouri, RO, held before the undersigned in 
Washington, DC.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This appeal ensues from a June 2002 rating decision, which 
granted service connection for visual impairment of the right 
eye, secondary to service-connected diabetes mellitus.  The 
visual disability resulted from corneal ulcers, necessitating 
a corneal transplant in 1996.  The veteran was assigned a 10 
percent rating, based on the findings of a March 2002 VA 
examination.  He appealed the assigned rating, contending 
that the examination did not accurately reflect the level of 
visual impairment.  However, he has not had a VA examination 
since the March 2002 examination.  In view of his contentions 
regarding symptoms which he feels were not addressed on that 
examination conducted 5 years ago, a current examination is 
warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, in September 2003, the veteran provided the RO 
with a copy of a VA optometry consult dated in August 2003, 
but there was no rating decision or supplemental statement of 
the case issued in response to the receipt of this additional 
relevant evidence.  At his February 2007 hearing, he 
testified that he receives regular VA follow-up for his eye 
condition, most recently in October 2006.  These records must 
be obtained, and the AOJ must ensure that all relevant 
records in the file have been reviewed in connection with 
adjudication of the veteran's appeal.

The veteran also testified that his impaired vision has 
adversely impacted his ability to engage in his occupation as 
a farmer beyond a level contemplated by the 10 percent 
schedular rating currently in effect, because of additional 
symptoms such as lack of depth perception, difficulty seeing 
at night, visual halos and starbursts, and a delayed 
adjustment in his vision that occurs when he turns his head.  
The examination should address the veteran's complaints of 
visual problems, beyond impairment in distant visual acuity, 
and the RO should make a specific determination as to whether 
referral of the claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); VAOPGCPREC 6-
96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA eye and/or optometry 
treatment records dated from August 2003 
to the present from the John Cochran VAMC 
in St. Louis, Missouri.

2.  Thereafter, schedule the veteran for a 
VA examination by an appropriate 
specialist to determine the current 
severity of his visual impairment of the 
right eye.  The claims file, and a copy of 
this REMAND, must be available to the 
examiner prior to the examination.  A 
detailed history of all symptoms 
experienced by the veteran should be 
elicited (such as such as lack of depth 
perception, difficulty seeing at night, 
visual halos and starbursts, and a delayed 
adjustment in his vision when he turns his 
head), and the examination should document 
any identifiable impairment.  The opinion 
should address the extent to which all 
visual impairment demonstrated in the 
right eye impacts the veteran's ability to 
engage in his occupation as a farmer.  All 
symptoms and findings should be reported 
in detail, and the complete rationale for 
all conclusions reached should be included 
in the opinion. 

3.  Thereafter, adjudicate the veteran's 
claim for a rating higher than 10 percent 
for visual impairment of the right eye, in 
light of all evidence of record, in 
particular all relevant evidence received 
since the July 2003 statement of the case.  
Consider whether or not referral of the 
claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation, is warranted.   
If the claim is less than a full grant of 
benefits, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



